              Case 1:13-cr-00742-CM Document 65 Filed 02/03/20 Page 1 of 1

EPSTEIN & WEIL LLC
ATTORNEYS AT LAW                                                                         (212) 732-4888
225 Broadway                                                                           LLOYD EPSTEIN
New York, NY 10007                                                                     JUDITH H. WEIL




                                                February 2, 2020

  VIA ECF, Regular Mail, Email (jimmy_oneiH@nJ'.sd.uscourt1?.g:ov)
  Hon. Colleen McMahon
  United States District Judge                                                  ~v/;)? <~~
                                                                                         ~
  500 Pearl Street
  New York, NY 10007

                                                Re: United St~tes v. Faycal Tahir!                         ,l
                                                    Dkt. No. 13-Cr-742 (CM)                           -~<! ~
                                                    Request to Complete Supervised Release                ...~~   ~


  Dear Judge McMahon:
                                                    in Morocco                                            ~
                                                                                                          ,   J-;r-
          Dr. Tahiri is currently on supervised release. I request that Dr. Tahiri be pennitted to ~
  complete his supervised release in Morocco. I have spoken to USPO Vincent Danielo, who has no
  objection.

          Dr. Tahiri, a dual Moroccan/American citizen, is scheduled to complete his supervised
  release at the end of May, 202~cause of his conviction, he has not been able to find work as a
  physician. He exp~will find work as a physician quickly once he returns to Morocco.

          USPO Danielo informs me that Dr. Tahiti's adjustment to supervised release has been stellar,
  and that he has no objection to the Court granting the requested relief.

          Please feel free to have your Chambers call me if      have any questions.




  LE:pc

  cc. AUSA Catherine E. Gosh (Cathcrinc.Ghosh@usdoj.gov)
      USPO Joseph Danelo (Vincent Danieioa'itnyeLUISCourts.gov)
      Dr. Faycal Tahiri (tahirifaisal3@gr11ail.com)
